Opinion issued March 15, 2007


 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-01065-CR
____________

IN RE ROBERT WAYNE OLVERA, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Robert Wayne Olvera, requests that this Court compel respondent (1) to
enter a nunc pro tunc order.   Relator contends that he is entitled to jail time credit
that he demanded from respondent and that respondent refused.  We deny the petition.
 We may issue all writs of mandamus agreeable to the principles of law
regulating those writs, against a judge of a district court or a county court in our
district TEX. GOV'T ANN § 22.221 (b) (Vernon Supp. 2006).  The First Court of
Appeals District is composed of the counties of Austin, Brazoria, Chambers,
Colorado, Fort Bend, Galveston, Grimes, Harris, Waller and Washington. TEX.
GOV'T ANN § 22.201 (b) (Vernon Supp. 2006).  
	The petition for writ of mandamus is dismissed for lack of jurisdiction.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Nuchia, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    The Honorable Elizabeth E. Coker, Judge 258th Judicial District Court, Trinity County, Texas.